DETAILED ACTION
This Office action is in response to applicant’s amendments and remarks submitted 03/05/2022. 
	Claims 1, 4-12, and 15-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an email communication from Scott A. McCollister (Reg. No. 33,961) on 05/13/2022.

	The listing of the claims below will replace all prior versions and listings of the claims of this application:

LISTING OF THE CLAIMS:

1. (Currently Amended) A vehicle fault processing method, comprising: 
	obtaining operating index data of a target vehicle and driving environment information of the target vehicle, wherein the operating index data comprises an operating condition of the target vehicle; 	
	determining whether a fault occurs in the target vehicle based on the operating index data; 	
	determining a fault type of the target vehicle based on fault information of the target vehicle; and 
	when the fault occurs in the target vehicle and the fault type supports the target vehicle in continuing to move, controlling the target vehicle to place a warning sign at a preset placement position based on the driving environment information; 
	obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle, and a line-of-sight range of the driver of the evasive vehicle; 
	determining [[the]] a preset parking distance based on the minimum braking distance, the emergency response distance and the line-of-sight range; and 
	controlling the target vehicle to continue to move [[a]] the preset parking distance before the target vehicle stops, wherein a starting point of the preset parking distance is configured as [[a]] the preset placement position of the warning sign, and each of the minimum braking distance, the emergency response distance and the line-of-sight range has different weights for different weather conditions.
	
	2-3. (Previously Cancelled)
	4. (Currently Amended) The method of claim 1, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	determining a type of road on which the target vehicle is driving based on the driving environment information; and 
	controlling, based on the type of road, the target vehicle to place the warning sign at the preset placement position corresponding to the type of road.

	5. (Currently Amended) The method of claim 1, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	determining, based on a vehicle position in the driving environment information, whether a curve entrance exists on a vehicle driving path on which the target vehicle drives a first preset distance based on the vehicle position; and 
	when the curve entrance exists, controlling the target vehicle to place the warning sign at a position having a second preset distance from the curve entrance before the target vehicle enters the curve entrance.

	6. (Previously Presented) The method of claim 5, wherein controlling the target vehicle to place the warning sign at the position having the second preset distance from the curve entrance comprises: 
	obtaining a position of the curve entrance from a navigation map; 
	calculating a distance between a line defined by a tail of the target vehicle and the position of the curve entrance in real time during driving of the target vehicle, wherein the line is perpendicular to a driving direction of the target vehicle; and 
	when the distance calculated in real time reaches the second preset distance, controlling the target vehicle to place the warning sign on the based on a current position of the target vehicle.

	7. (Currently Amended) The method of claim 1, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, determining the preset placement position to place the warning sign based on a distribution of the obstacle and a simulation analysis result of a blind zone of an evasive vehicle behind the target vehicle; and 
	controlling the target vehicle to place the warning sign at the preset placement position, so that the warning sign is located outside a boundary of the blind zone of the evasive vehicle.

	8. (Currently Amended) The method of claim 7, wherein determining the preset placement position to place the warning sign based on the distribution of the obstacle and the simulation analysis result of the blind zone of the evasive vehicle behind the target vehicle comprises: 
	adjusting a lateral position and/or a longitudinal position of the warning sign based on the distribution of the obstacle and the simulation analysis result of the blind zone of the evasive vehicle behind the target vehicle to determine the preset placement position to place the warning sign.

	9. (Currently Amended) The method of claim 1, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, controlling, based on a distribution of the obstacle, the target vehicle to place the warning sign at the preset placement position corresponding to the distribution of the obstacle; 
	wherein the preset placement position corresponding to the distribution of the obstacle is a safe position to place the warning sign determined in advance by performing road simulation on the distribution of the obstacle.

	10. (Previously Presented) The method of claim 1, wherein when the fault type supports the target vehicle in continuing to move, controlling the target vehicle to continue to move the preset parking distance before the target vehicle stops comprises: 
	when the fault type supports the target vehicle supports in continuing to move, switching the target vehicle from a normal driving mode to an abnormal state processing mode; and 
	controlling the target vehicle to continue to move the preset parking distance based on a planned path in the abnormal state processing mode before the target vehicle stops.  
	11. (Previously Presented) The method of claim 1, further comprising: 
	when the fault type does not support the target vehicle in continuing to move, sending a vehicle emergency signal while the target vehicle places the warning sign, so as to obtain rescue.  

	12. (Currently Amended) An electronic device, comprising: 
	at least one processor; and 
	a memory communicably connected to the at least one processor; wherein, 
	the memory stores an instruction executable by the at least one processor, and when the instruction is executed by the at least one processor, the at least one processor is caused to execute a vehicle fault processing method, comprising: 
	obtaining operating index data of a target vehicle and driving environment information of the target vehicle, wherein the operating index data comprises an operating condition of the target vehicle; 
	determining whether a fault occurs in the target vehicle based on the operating index data; 
	determining a fault type of the target vehicle based on fault information of the target vehicle; and 
	when the fault occurs in the target vehicle and the fault type supports the target vehicle in continuing to move, controlling the target vehicle to place a warning sign at a 6preset placement position based on the driving environment information; 
	obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle, and a line-of-sight range of the driver of the evasive vehicle: 
	determining [[the]] a preset parking distance based on the minimum braking distance, the emergency response distance and the line-of-sight range; and 
	controlling the target vehicle to continue to move [[a]] the preset parking distance before the target vehicle stops, wherein a starting point of the preset parking distance is configured as [[a]] the preset placement position of the warning sign, and each of the minimum braking distance, the emergency response distance and the line-of-sight range has different weights for different weather conditions.  

	13-14. (Previously Cancelled)  

	15. (Currently Amended) The electronic device of claim 12, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 	
	determining a type of road on which the target vehicle is driving based on the driving environment information; and 
	controlling, based on the type of road, the target vehicle to place the warning sign at the preset placement position corresponding to the type of road.  

	16. (Currently Amended) The electronic device of claim 12, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 	
	determining, based on a vehicle position in the driving environment information, whether a curve entrance exists on a vehicle driving path on which the target vehicle drives a first preset distance based on the vehicle position; and 
	when the curve entrance exists, controlling the target vehicle to place the warning sign at a position having a second preset distance from the curve entrance before the target vehicle enters the curve entrance.  

	17. (Currently Amended) The electronic device of claim 12, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, determining the preset placement position to place the warning sign based on a distribution of the obstacle and a simulation analysis result of a blind zone of an evasive vehicle behind the target vehicle; and 
	controlling the target vehicle to place the warning sign at the preset placement position, so that the warning sign is located outside a boundary of the blind zone of the evasive vehicle.  

	18. (Currently Amended) The electronic device of claim 12, wherein controlling the target vehicle to place the warning sign at the preset placement position based on the driving environment information comprises: 
	when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, controlling, based on a distribution of the obstacle, the target vehicle to place the warning sign at the preset placement position corresponding to the distribution of the obstacle; 
	wherein the preset placement position corresponding to the distribution of the obstacle is a safe position to place the warning sign determined in advance by performing road simulation on the distribution of the obstacle. 

	19. (Previously Presented) The electronic device of claim 12, wherein when the fault type supports the target vehicle in continuing to move, controlling the target vehicle to continue to move the preset parking distance before the target vehicle stops comprises: 
	when the fault type supports the target vehicle supports in continuing to move, switching the target vehicle from a normal driving mode to an abnormal state processing mode; and 
	8controlling the target vehicle to continue to move the preset parking distance based on a planned path in the abnormal state processing mode before the target vehicle stops.  

	20. (Currently Amended) A non-transitory computer-readable storage medium having a computer instruction stored thereon, wherein the computer instruction is configured to enable a computer to execute a vehicle fault processing method, comprising: 
	obtaining operating index data of a target vehicle and driving environment information of the target vehicle, wherein the operating index data comprises an operating condition of the target vehicle; 
	determining whether a fault occurs in the target vehicle based on the operating index data; determining a fault type of the target vehicle based on fault information of the target vehicle; and 
	when the fault occurs in the target vehicle and the fault type supports the target vehicle in continuing to move, controlling the target vehicle to place a warning sign at a preset placement position based on the driving environment information; 
	obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle, and a line-of-sight range of the driver of the evasive vehicle; 
	determining [[the]] a preset parking distance based on the minimum braking distance, the emergency response distance and the line-of-sight range; and 
	controlling the target vehicle to continue to move [[a]] the preset parking distance before the target vehicle stops, wherein a starting point of the preset parking distance is configured as [[a]] the preset placement position of the warning sign, and each of the minimum braking distance, the emergency response distance and the line-of-sight range has different weights for different weather conditions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12, and 20, closest prior art Vawter et al. US PG Publication 20190220026 (hereinafter Vawter), Bartels et al. DE 102012008090 A1 (hereinafter Bartels), and Matsumura US PG Publication 20170297567 (hereinafter Matsumura) taken either individually or in combination with other prior art of record fail to teach the claimed invention as a whole.
Vawter discloses a vehicle fault processing method,[Vawter, Para. 6, Para. 20] comprising: obtaining operating index data of a target vehicle [Vawter, Para. 30] and driving environment information of the target vehicle, [Vawter, Para. 22-25] wherein the operating index data comprises an operating condition of the target vehicle; [Vawter, Para. 64] determining whether a fault occurs in the target vehicle based on the operating index data; [Vawter, Para. 20, Para. 30, Para. 64] determining a fault type of the target vehicle based on fault information of the target vehicle; [Vawter, Para. 20, Para. 31, Para. 64] and when the fault occurs in the target vehicle and the fault type supports the target vehicle in continuing to move [Vawter, Para. 20, Para. 30], controlling the target vehicle to place a warning sign at a preset placement position based on the driving environment information. [Vawter, Para. 20, Para. 21, Para. 77]. Vawter additionally discloses controlling the target vehicle to continue to move the preset parking distance before the target vehicle stops, wherein a starting point of the preset parking distance is configured as the preset placement position of the warning sign [Vawter, Para. 19, Para. 20, Para. 30, Para. 65, Fig. 2-3].
	Vawter does not disclose obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle, and a line-of-sight range of the driver of the evasive vehicle. Vawter also does not disclose determining a preset parking distance based on the minimum braking distance, the emergency response distance and the line-of-sight range. Vawter also does not disclose that each of the minimum braking distance, the emergency response distance and the line-of-sight range has different weights for different weather conditions.
	Bartels discloses obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle [Bartels, Para. 18] and determining the preset parking distance based on the minimum braking distance and the emergency response distance [Bartels, Para. 18]. 
	Bartels does not disclose obtaining a line-of-sight range of the driver of the evasive vehicle or determining the preset parking distance based on the line-of-sight range. Bartels also does not disclose that the minimum braking distance and the emergency response distance has different weights for different weather conditions.
	Matsumura discloses obtaining a line-of-sight range of the driver of the evasive vehicle [Matsumura, Para. 5, Para. 36, Para. 83, Para. 205] and determining the preset parking distance based on the line-of-sight range [Matsumura, Para. 124-126, Para. 137]. 
	Matsumura does not disclose that the line-of-sight range has different weights for different weather conditions.
In sum, Vawter, Bartels, and Matsumura taken either alone or in combination with the other prior art of record fail to teach that each of the minimum braking distance, the emergency response distance and the line-of-sight range has different weights for different weather conditions. 
Therefore, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus, the prior art of record does not render the invention, as claimed, obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668